



Exhibit 10.22


FIRST MID-ILLINOIS BANCSHARES, INC. INCENTIVE COMPENSATION PLAN


The following is a description of the First Mid-Illinois Bancshares, Inc.
Incentive Compensation Plan (the “Plan”).  The Plan provides for payment of
annual cash bonuses to employees selected by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).


The Plan is administered by the Committee.  The Committee has full authority to
select the employees eligible to participate in the Plan and determine the
performance goals pursuant to which bonuses will be paid.  


At the beginning of each year, the Committee establishes (i) the target bonus
amount each participant can receive, expressed as a percentage of the
participant’s base salary, (ii) the performance goals, (iii) the portion of the
bonus that is based on each performance goal and (iv) the target levels for each
performance goal, which determine the amount of bonus payable, as follows:


Threshold:
The level at which participants receive 25% of the bonus opportunity based on
each performance goal component.
Budget:
The level at which participants receive 60% of the bonus opportunity based on
each performance goal component.
Superior:
The level at which participants receive 100% (which is the maximum) of the bonus
opportunity based on each performance goal component.



No bonus is paid if the threshold level is not met. The Committee has the
discretion to pay a prorata bonus amount to reflect attainment of the
performance goals between threshold, budget and superior levels.


No bonus will be paid for any year to a participant whose employment with the
Company and affiliates terminates during the year, unless otherwise determined
by the Committee in its discretion.  In all cases, the Committee must approve
final bonus awards and can reduce a bonus payment in its discretion.  The
Committee retains the right to terminate an employee’s participation in the Plan
at any time, in which case no bonus may be paid.  Bonuses will be paid in cash
to participants prior to March 15 following the year for which the bonus was
earned.


The Board may amend or terminate the Plan at any time, without the consent of
participants or approval of stockholders, provided that no amendment or
termination of the Plan shall affect the Company’s obligation to pay any bonus
amount after it has been earned by a participant.







